DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of fig. 2 and claims 1-11 and 20 in the reply filed on 02/10/2021 is acknowledged.  The traversal is on the ground(s) that “the method as claimed in the independent claim 12 actually is used to manufacture a display substrate including all the structural limitations of the display substrate claimed in the independent claim 1. Therefore, it is believed that the coexistence of the two inventions would not increase a search and/or examination burden.”  This is not found persuasive because 
	a)	The above two different classifications show the need for two entirely different fields of a search.
	b)	The inventions are in different statutory classes which have different case law basis for examination.
	c)	Non-restriction would mean that if one of the inventions were held to be unpatentable then the other would also be inherently held to be unpatentable.  Therefore, restriction is proper since there are apparently two different inventive concepts in making the device and in the device itself.
	The requirement is still deemed proper and is therefore made FINAL.

Claims 9-11 are withdrawn from consideration since they are not read on fig. 2.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al [US 2018/0122882].
With respect to claim 1, LEE et al (fig. 2) disclose a display substrate, comprising: 
a base substrate (101) (pp [0034]); and 
a conductive pattern (114S, 114D) (pp [0031]), a first insulating layer (116) (pp [0023]), and a conductive layer (146) (pp [0036]) laminated on the base substrate, 

With respect to claim 2, LEE et al (fig. 2) disclose that wherein an overlap exists between an orthographic projection of the signal line (120) (pp [0031]) and (132) (pp [0031]) on the base substrate (101) (pp [0034]) and an orthographic projection of the conductive pattern (114S, 114D) (pp [0031]) on the base substrate.

With respect to claim 3, LEE et al (fig. 2) disclose wherein the conductive pattern a conductive pattern (114S, 114D) (pp [0031]) is a strip-shaped pattern, and a lengthwise direction of the conductive pattern is parallel to a lengthwise direction of the signal line (132) (pp [0031]).

With respect to claim 4, LEE et al (fig. 2) disclose further comprising: an active layer pattern (114C) (pp [0030]), wherein the conductive pattern (114S, 114D) (pp [0031]) is distributed in the same layer as the active layer pattern.

With respect to claim 5, LEE et al (fig. 2) disclose that wherein an orthographic projection of the active layer pattern (114C) (pp [0030]) on the base substrate does not overlap with the orthographic projection of the conductive pattern (114S, 114D) (pp [0031]) on the base substrate.

With respect to claim 6, LEE et al (fig. 2) disclose further comprising: a second insulating layer (118) (pp [0024]) and a gate pattern (106) (pp [0022]), wherein the active layer pattern, the second insulating layer, the gate pattern, the first insulating layer and the conductive layer are sequentially distributed in a direction distal from the base substrate, the conductive layer further comprises a source-drain pattern (114S, 114D) (pp [0031]), and the first insulating layer further has a second via hole, the source-drain pattern being electrically connected to the active layer pattern through the second via hole (124S) (pp [0031]).

With respect to claim 7, LEE et al (fig. 2) disclose further comprising: a light-shielding layer (102) (pp [0034]) disposed on a side of the active layer pattern proximal to the base substrate, and a buffer layer (104) (pp [0034]) disposed between the light-shielding layer and the active layer pattern, wherein the light-shielding layer comprises a light-shielding pattern, and an orthographic projection of the light-shielding pattern on the base substrate covers the orthographic projection of the active layer pattern on the base substrate; and the first insulating layer and the buffer layer each have a third via hole (124C) (pp [0034]), the third via hole on the first insulating layer being communicated with the third via hole on the buffer layer, and the source-drain pattern being electrically connected to the light-shielding pattern through the communicated third via holes.


a base substrate (101) (pp [0034]); and 
a conductive pattern (114S, 114D) (pp [0031]), a first insulating layer (116) (pp [0023]), and a conductive layer (146) (pp [0036]) laminated on the base substrate, wherein the first insulating layer has a plurality of first via holes (124S, 124D) (pp [0034]) and (124C) (pp [0034]), and the conductive layer comprises a signal line (120) (pp [0031]) and (132) (pp [0031]), the signal line being electrically connected to the conductive pattern through the plurality of first via holes (114D) (pp [0031]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOAI V PHAM/Primary Examiner, Art Unit 2892